Title: From Louisa Catherine Johnson Adams to Margaret Hughes, May 1824
From: Adams, Louisa Catherine Johnson
To: Hughes, Margaret


				
					
					Washington May 1824.
				
				I write my dear Margaret to enquire after the health of your dear Father, who we all here are very sorry to learn has been more indisposed than he was when Louisa was in Baltimore—Assure him of the deep interest we all as well as Mr. Adams take in his health and tell him that he has our fervent prayers for his speedy restoration—We hope to see him quite recovered by the 14 inst when we propose to pass through Baltimore in our way to Quincy—Be assured of the kindest regard of
				
					Louisa Catherine Adams
				
				
			